     Case 1:19-cv-00307-AWI-EPG Document 28 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSE ACOSTA,                                      No. 1:19-cv-00307-AWI-EPG
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN PART
12           v.
                                                        (ECF Nos. 16, 26, 27)
13    MARIA MARTINEZ, et al.,
14                        Defendants.
15

16          Pending before the Court is Plaintiff Jose Acosta’s (“Plaintiff”) Motion for Default

17   Judgment. (ECF No. 16). On March 3, 2020, Magistrate Judge Erica Grosjean issued Findings

18   and Recommendations recommending that the Plaintiff’s Motion for Default be granted in part

19   and denied in part. (ECF No. 26). The Findings and Recommendations were served on the

20   parties with instructions that any objections must be filed within fourteen days of service of the

21   order. On March 6, 2020, Plaintiff filed an objection in part. (ECF No. 27).

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

23   de novo review of the case.

24          Plaintiff’s objections concerned the fee award. The Findings and Recommendations

25   recommended denying Plaintiff’s requested $797.43 for certain costs because the cited source did

26   not contain any itemized breakdown of those costs. (ECF No. 26, at 28). In his objections,

27   Plaintiff noted he had inadvertently cited the wrong affidavit which contained supporting

28   documentation for the $797.43 award. The documentation adequately shows Plaintiff’s $210.50
                                                       1
     Case 1:19-cv-00307-AWI-EPG Document 28 Filed 07/07/20 Page 2 of 2

 1   costs for service of process, $400 for the filing fee, and $186.93 for investigations, totaling

 2   $797.43. Those types of out-of-pocket expenses “would normally be charged to a fee-paying

 3   client,” Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994), and are therefore recoverable.

 4          Having carefully reviewed the entire file, the Court finds that the Findings and

 5   Recommendations are otherwise supported by the record and proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      The Findings and Recommendations dated March 3, 2020 (ECF No. 26) are

 8                  ADOPTED CONSISTENT WITH THIS ORDER;

 9          2.      Plaintiff’s motion for default judgment is granted as to his claims under the ADA

10                  and California’s Unruh Civil Rights Act;

11          3.      Plaintiff is awarded statutory damages in the amount of $4,000.00;

12          4.      Plaintiff is awarded attorney fees in the amount of $1,823.00;

13          5.      Plaintiff is GRANTED an injunction requiring Defendants to (1) provide a

14                  properly configured, located and identified accessible parking stall with an

15                  adjacent access aisle, and (2) provide and maintain proper clear width of the route

16                  of travel from the designated accessible parking to the entrance of the subject

17                  facility;

18          6.      Plaintiff is awarded $797.43 for costs; and

19          7.      The Clerk of the Court is directed to close this case and mail copies of this order

20                  on Defendants Maria Martinez a/k/a Maria Lourdes Martinez Vasquez d/b/a
21                  Accesorios Martinez and TBS Properties, Inc.

22
     IT IS SO ORDERED.
23

24   Dated: July 6, 2020
                                                  SENIOR DISTRICT JUDGE
25

26
27

28
                                                        2
